DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 08/29/2022, concerning Application No. 16/857,415. The amendments to the claims filed on 08/29/2022 are acknowledged. Presently, Claims 1, 3-5, 7-10, and 12-14 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-085456, filed on 04/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 12, the limitation “each of the plurality medical images” should be changed to “each of the plurality of medical images”; and
Claim 14, line 2, the limitation “wherein the relative moving speed information indicating the relative moving speed comprises” should be changed to “wherein the [[relative]] moving speed information indicating the relative moving speed comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0171708 A1, previously cited by the Examiner on 06/23/2021, hereinafter Kim) in view of Oka et al. (US 2019/0388063 A1, with effectively filed date 06/20/2018, hereinafter Oka).

Regarding Claim 1, Kim discloses (Fig. 2) an ultrasound diagnosis apparatus (apparatus 200), comprising:
processing circuitry (information determiner 230) configured to:
generate moving speed information indicating a moving speed of an ultrasound probe, based on a predetermined number of pieces of medical image data among a plurality of pieces of medical image data in a time series obtained from an ultrasound scan performed by the ultrasound probe (see, e.g., Para. [0016], “The probe speed detector may be configured to detect the speed of the probe based on a change in images that are received from the probe, the change in the images including at least one among a difference in image intensities of pixels between the images, a difference in histograms between the images, a similarity in the histograms between the images, a correlation between the images, and a change in information of salient regions of the images”, and Para. [0039], “…a Computer-Aided Diagnosis (CAD) apparatus that analyzes ultrasound images acquired in real time through a probe to detect regions of interest (ROIs) and to provide diagnosis results on the detected ROIs”, and Para. [0064], “…the probe speed detector 250 may detect the speed of a probe by using a change in images received by the image receiver 210, i.e., by calculating an optical flow from a previous frame to a current frame, or by using a difference image between a previous frame and a current frame”, and Para. [0013], “…the output order may be determined based on at least one among a speed of the probe…”, and thus the “output order” can be considered as “moving speed information” as it is based on the moving speed of the probe and therefore is indicative of the moving speed of the probe); and 
cause a display (display 240) to display the moving speed information in a real-time manner (see, e.g., Para. [0012]-[0013], “…the display may be configured to display the information of the observation of the detected ROI based on types and an output order of the information of the observation of the detected ROI. The types and the output order may be determined based on at least one among a speed of the probe, an input signal, and a unit of time”, and Para. [0006], “For more efficient diagnosis, there is a demand for a real-time CAD system in which locations of lesions and the like may be identified in real time from videos captured in real time. In the real-time CAD system, computer diagnosis is performed per frame, and various types of information are displayed on a screen to provide information used by doctors”, and Para. [0039], “The exemplary embodiments to be described below may be applied to a Computer-Aided Diagnosis (CAD) apparatus that analyzes ultrasound images acquired in real time through a probe to detect regions of interest (ROIs) and to provide diagnosis results on the detected ROIs”, and Para. [0015], “The CAD apparatus may further include a probe speed detector configured to detect the speed of the probe based on the received image”, where the disclosed ultrasound images are acquired in real time, and where the acquired ultrasound images are also displayed in real time, and where the disclosed speed of the probe is detected based on the received image that is acquired in real time, and where the disclosed speed of the probe can also be displayed as the disclosed “information of the observation” and “various types of information” that are displayed on the screen, therefore, the moving speed of the probe (based off of the images being displayed in real time) is also displayed on the screen in real time),
wherein the processing circuitry (230) is further configured to: 
set a search range in each of a plurality of medical images respectively represented by the plurality of pieces of medical image data, and search for a feature site in the search range set in each of the plurality of medical images (see, e.g., Para. [0044], “The detection of ROIs includes: applying a predetermined automatic detection algorithm to the received images to detect a location that has or is suspected to have items of interest such as a lesion; and determining an area surrounding the location”, where the claimed search range that is set corresponds to the disclosed determined area surrounding the location that has or is suspected to have items of interest such as a lesion), and
generate, as the moving speed information, information of which a display mode varies in accordance with the moving speed (see, e.g., Para. [0074]-[0075], “…the information determiner 230 may determine diagnosis information that corresponds to a user's manual diagnosis by reference to predetermined information. As described above, when a user moves or stops a probe at a low speed for an extended period of time and performs a process for observation of an ROI for an extended duration, the information determiner 230 may determine to output each type of the diagnosis information by scrolling the information sequentially according to an output order and output time of the diagnosis information included in ROI observation information. The display 240 outputs, on a screen, diagnosis information determined by the information determiner 230, in which the diagnosis information corresponds to manual diagnosis that is currently performed by a user”, where the “output order” can be considered as “moving speed information” as it is based on the moving speed of the probe and therefore is indicative of the moving speed of the probe, and where the “output order” is information related to the moving speed and is displayed).
Kim fails to teach wherein the processing circuitry is further configured to: generate information that indicates an enclosure indicating the search range.
However, in the same field of endeavor of ultrasound diagnostics, Oka discloses (Figs. 1-7C) generating, as the moving speed information, information that indicates an enclosure (ROI frame 114) indicating the search range and of which a display mode varies in accordance with the moving speed (see, e.g., Para. [0066], “Display attribute setting section 30 changes the display attribute of at least one of objects 111 to 114 (e.g., ROI frame 114, hereinafter referred to as “specific object”) in accordance with the moving speed of ultrasound probe 2 (hereinafter referred to as “probe moving speed”) at the time when the panorama image is generated”, and Para. [0068], “Attribute determination section 32 determines display attributes of the specific object based on the calculated probe moving speed. For example, attribute determination section 32 determines the display attributes of the specific object based on the magnitude of the probe moving speed with respect to the optimum speed (whether the probe moving speed is faster or slower than the optimum speed). Attribute determination section 32 preferably determines the display attributes of the specific object based on a deviation between the probe moving speed and the optimum speed. In the present embodiment, attribute determination section 32 determines the display attributes of the specific object in accordance with the probe moving speed with reference to attribute table T (cf. FIG. 5) in which the display color and display thickness are set in stages”, and Para. [0071], “Object 114 in a rectangular shape, superimposed on ultrasound image 120, is the ROI frame (hereinafter referred to as “ROI frame 114”)”, and Para. [0072], “In the present embodiment, among objects 111 to 114, ROI frame 114 is used as the specific object and displayed with the display attributes corresponding to the probe moving speed”, and Para. [0075-0077], “When the probe moving speed V is slower than the optimum speed (V≤3), the thickness of ROI frame 114 is set greater than the standard thickness, and the display color of ROI frame 114 changes from white to yellow, blue, and red in accordance with a deviation of the probe moving speed V from the optimum speed. When the probe moving speed V is faster than the optimum speed (4<V), the thickness of ROI frame 114 is set smaller than the standard thickness, and the display color of ROI frame 114 changes from white to yellow, blue, and red in accordance with the deviation of the probe moving speed V from the optimum speed. That is, when the moving speed of ultrasound probe 2 is not the optimum speed, the display attribute of ROI frame 114 is changed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus of Kim by including generating, as the moving speed information, information that indicates an enclosure indicating the search range and of which a display mode varies in accordance with the moving speed, as disclosed by Oka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably and accurately determine whether the probe moving speed is faster or slower than the optimum speed, as recognized by Oka (see, e.g., Para. [0066-0077]). 

Regarding Claim 3, Kim modified by Oka discloses the ultrasound diagnosis apparatus of Claim 1. Kim further discloses (Fig. 2) wherein the processing circuitry is further configured to generate the moving speed information based on two pieces of medical image data serving as the predetermined number of pieces of medical image data (see, e.g., Para. [0064]-[0065], “…the probe speed detector 250 may detect the speed of a probe by using a change in images received by the image receiver 210, i.e., by calculating an optical flow from a previous frame to a current frame, or by using a difference image between a previous frame and a current frame. For example, the probe speed detector 250 may detect the speed of a probe by using, as a change in images, a difference between the sum of image intensities for pixels of a previous image frame and the sum of image intensities for pixels of a current image frame acquired through a probe”).

Regarding Claim 12, Kim modified by Oka discloses the ultrasound diagnosis apparatus of Claim 1. Kim further discloses (Fig. 2) wherein the processing circuitry (information determiner 230) is further configured to determine a relative moving speed of the moving speed of the ultrasound probe based on the predetermined number of pieces of medical image data (see, e.g., Para. [0016], “The probe speed detector may be configured to detect the speed of the probe based on a change in images that are received from the probe, the change in the images including at least one among a difference in image intensities of pixels between the images, a difference in histograms between the images, a similarity in the histograms between the images, a correlation between the images, and a change in information of salient regions of the images”, and Para. [0039], “…a Computer-Aided Diagnosis (CAD) apparatus that analyzes ultrasound images acquired in real time through a probe to detect regions of interest (ROIs) and to provide diagnosis results on the detected ROIs”, and Para. [0064], “…the probe speed detector 250 may detect the speed of a probe by using a change in images received by the image receiver 210, i.e., by calculating an optical flow from a previous frame to a current frame, or by using a difference image between a previous frame and a current frame”, and Para. [0099], “In operation 720, the CAD apparatus 200 detects a speed of the probe used by a user to acquire the image. In this case, the probe speed may be detected by calculating a change in received images”), and 
wherein the processing circuitry is further configured to cause the display (display 240) to display the relative moving speed as the moving speed information (see, e.g., Para. [0012]-[0013], “…the display may be configured to display the information of the observation of the detected ROI based on types and an output order of the information of the observation of the detected ROI. The types and the output order may be determined based on at least one among a speed of the probe, an input signal, and a unit of time”, and thus the “output order” can be considered as “the relative moving speed information” as it is based on the moving speed of the probe and therefore is indicative of the relative moving speed of the probe).

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0171708 A1, previously cited by the Examiner on 06/23/2021, hereinafter Kim) in view of Oka et al. (US 2019/0388063 A1, with effectively filed date 06/20/2018, hereinafter Oka), as applied to Claim 3 above, and further in view of Kato et al. (US 2015/0342568 A1, previously cited by the Examiner on 06/23/2021, hereinafter Kato).

Regarding Claim 4, Kim modified by Oka discloses the ultrasound diagnosis apparatus of Claim 3. Kim further discloses (Fig. 2) wherein the processing circuitry is further configured to cut out a region from each of the two pieces of medical image data (i.e., determining a region of interest in the previous and current image; a region of interest implying that there are other areas that are cut out) (see, e.g., Para. [0044], “The detection of ROIs includes: applying a predetermined automatic detection algorithm to the received images to detect a location that has or is suspected to have items of interest such as a lesion; and determining an area surrounding the location”, and with this, the ROI is shown to be focused area with an object of interest, implying that there are areas that do not contain the object of interest that have been cut out).
However, Kim modified by Oka fails to teach wherein the processing circuitry is further configured to calculate a correlation coefficient between the region cut out from one of the two pieces of medical image data and the region cut out from the other piece of medical image data, and generate the moving speed information based on the correlation coefficient.
In the same field of ultrasound diagnostics, Kato discloses (Fig. 17) wherein the processing circuitry is further configured to calculate a correlation coefficient between the region cut out from one of the two pieces of medical image data and the region cut out from the other piece of medical image data (see, e.g., Para. [0109], “After the position correction on the region of interest R has been performed at Step S303, or in case that the region of interest R is decided not to move at Step S302 (“NO” at Step S302), flow proceeds to processing at Step S304. At Step S304, the control section 8 decides whether or not a correlation coefficient, which is obtained by the correlation calculation by the movement detecting section 85 at Step S302, is lower than a given threshold”), and generate the moving speed information based on the correlation coefficient (see, e.g., Para. [0107], “The movement detecting section 85 calculates an amount of movement of the region of interest R based on, for example, correlation calculation on B-mode image data”).
It would be obvious to one skilled in the art before the effective filing date to modify the processing circuitry of Kim modified by Oka by calculating a correlation coefficient between the region cut out from one of the two pieces of medical image data and the region cut out from the other piece of medical image data, and generating the moving speed information based on the correlation coefficient, as taught by Kato, in order to have a parameter to base the amount of movement between images on.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the determination of the amount of movement between images technique of Kim modified by Oka with a determination of movement between images technique comprising “calculating a correlation coefficient between the ROIs in two images” and generating the moving speed information “based on the correlation coefficient”, as taught by Kato, as the substitution of one known determination of the amount of movement between images technique for another yields predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully determining the amount of movement between images is similar to one another would be yielded.

Regarding Claim 7, Kim modified by Oka discloses the ultrasound diagnosis apparatus of Claim 3. Kim further discloses (Fig. 2) wherein the processing circuitry is further configured to cut out a region from each of the two pieces of medical image data (i.e., determining a region of interest in the previous and current image; a region of interest implying that there are other areas that are cut out) (see, e.g., Para. [0044], “The detection of ROIs includes: applying a predetermined automatic detection algorithm to the received images to detect a location that has or is suspected to have items of interest such as a lesion; and determining an area surrounding the location”, and with this, the ROI is shown to be focused area with an object of interest, implying that there are areas that do not contain the object of interest that have been cut out; Also, note that the difference in each image is detected in an ROI in each image which corresponds to the first region and second region in the present application).
However, Kim modified by Oka fails to teach calculating a correlation coefficient between the first region and the second region, and generating the moving speed information based on the correlation coefficient calculated with respect to said at least one set.
In the same field of ultrasound diagnostics, Kato discloses (Fig. 17) calculating a correlation coefficient between the first region and the second region (see, e.g., Para. [0109], “After the position correction on the region of interest R has been performed at Step S303, or in case that the region of interest R is decided not to move at Step S302 (“NO” at Step S302), flow proceeds to processing at Step S304. At Step S304, the control section 8 decides whether or not a correlation coefficient, which is obtained by the correlation calculation by the movement detecting section 85 at Step S302, is lower than a given threshold”), and generating the moving speed information based on the correlation coefficient calculated with respect to said at least one set (see, e.g., Para. [0107], “The movement detecting section 85 calculates an amount of movement of the region of interest R based on, for example, correlation calculation on B-mode image data”).
It would be obvious to one skilled in the art before the effective filing date to further modify the processing circuitry of Kim modified by Oka by calculating a correlation coefficient between the first region and the second region, and generating the moving speed information based on the correlation coefficient calculated with respect to said at least one set, as taught by Kato, in order to have a parameter to base the amount of movement between images on.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the determination of the amount of movement between images technique of Kim modified by Oka with a determination of movement between images technique comprising “calculating a correlation coefficient between the ROIs in two images (first and second region)” and generating the moving speed information “based on the correlation coefficient”, as taught by Kato, as the substitution of one known determination of the amount of movement between images technique for another yields predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully determining the amount of movement between images is similar to one another would be yielded.

Regarding Claim 8, Kim modified by Oka and Kato discloses the ultrasound diagnosis apparatus of Claim 7. Kim modified by Oka fails to teach wherein, with respect to all sets, each made up of a first region and a second region, the processing circuitry is further configured to calculate a correlation coefficient between the first region and the second region, and generate the moving speed information based on the correlation coefficients calculated with respect to all the sets.
In the same field of ultrasound diagnostics, Kato discloses (Fig. 17) calculating a correlation coefficient between the first region and the second region, and generating the moving speed information based on the correlation coefficients calculated with respect to all the sets (see, e.g., Para. [0109]-[0110], “After the position correction on the region of interest R has been performed at Step S303, or in case that the region of interest R is decided not to move at Step S302 (“NO” at Step S302), flow proceeds to processing at Step S304. At Step S304, the control section 8 decides whether or not a correlation coefficient, which is obtained by the correlation calculation by the movement detecting section 85 at Step S302, is lower than a given threshold. In case that the correlation coefficient is decided to be lower than the given threshold at Step S304 (“YES” at Step S304), flow proceeds to processing at Step S305. At Step S305, the display processing section 5 displays an alarm image in the display section 6”, and with regard to Fig. 17 and S302-S304, the steps of finding the correlation coefficient between B-mode image data are repeated until the correlation coefficient is at the desired point/lower than the threshold corresponding to correlation coefficients calculated for all of the sets in the present application).
It would be obvious to one skilled in the art before the effective filing date to further modify the processing circuitry of Kim modified by Oka and Kato by calculating a correlation coefficient between the first region and the second region, and generating the moving speed information based on the correlation coefficients calculated with respect to all the sets, as taught by Kato, in order to have a parameter to base the amount of movement between images on.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the determination of the amount of movement between images technique of Kim modified by Oka and Kato with a determination of movement between images technique comprising “calculating a correlation coefficient between the ROIs in two images (first and second region)” and generating the moving speed information “based on the correlation coefficient”, as taught by Kato, as the substitution of one known determination of the amount of movement between images technique for another yields predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully determining the amount of movement between images is similar to one another would be yielded.

Regarding Claim 9, Kim modified by Oka and Kato discloses the ultrasound diagnosis apparatus of Claim 7. Kim modified by Oka fails to teach wherein, with respect to one set made up of a first region and a second region, the processing circuitry is further configured to calculate the correlation coefficient between the first region and the second region, and generate the moving speed information based on the correlation coefficient calculated with respect to the one set.
In the same field of ultrasound diagnostics, Kato discloses (Fig. 17) calculating a correlation coefficient between the first region and the second region (see, e.g., Para. [0109], “After the position correction on the region of interest R has been performed at Step S303, or in case that the region of interest R is decided not to move at Step S302 (“NO” at Step S302), flow proceeds to processing at Step S304. At Step S304, the control section 8 decides whether or not a correlation coefficient, which is obtained by the correlation calculation by the movement detecting section 85 at Step S302, is lower than a given threshold”), and generating the moving speed information based on the correlation coefficient calculated with respect to the one set (see, e.g., Para. [0107], “The movement detecting section 85 calculates an amount of movement of the region of interest R based on, for example, correlation calculation on B-mode image data”).
It would be obvious to one skilled in the art before the effective filing date to further modify the processing circuitry of Kim modified by Oka and Kato by calculating a correlation coefficient between the first region and the second region, and generating the moving speed information based on the correlation coefficient calculated with respect to the one set, as taught by Kato, in order to have a parameter to base the amount of movement between images on.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the determination of the amount of movement between images technique of Kim modified by Oka and Kato with a determination of movement between images technique comprising “calculating a correlation coefficient between the ROIs in two images (first and second region)” and generating the moving speed information “based on the correlation coefficient”, as taught by Kato, as the substitution of one known determination of the amount of movement between images technique for another yields predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully determining the amount of movement between images is similar to one another would be yielded.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0171708 A1, previously cited by the Examiner on 06/23/2021, hereinafter Kim) in view of Oka et al. (US 2019/0388063 A1, with effectively filed date 06/20/2018, hereinafter Oka) and Kato et al. (US 2015/0342568 A1, previously cited by the Examiner on 06/23/2021, hereinafter Kato), as applied to Claim 4 above, and further in view of Matsumura (WO 2016/013454 A1, previously cited by the Examiner on 06/23/2021, hereinafter Matsumura). With regards to Matsumura, Examiner is referring to a machine-generated English translation of the publication.

Regarding Claim 5, Kim modified by Oka and Kato discloses the ultrasound diagnosis apparatus of Claim 4. Kim further discloses (Fig. 2) wherein the processing circuitry is further configured to cut out a plurality of regions in a plurality of mutually-same positions in an image space of the medical image data from the two pieces of medical image data (i.e., determining a region of interest in the previous and current image; a region of interest implying that there are other areas that are cut out). Note that the difference in each image is detected in a previous and current frame which corresponds to the two pieces of medical image data in the present application. Also, note that because the frames or areas of a frame are compared to detect a change then it is implied that the same positions in the image space are compared and the same areas are cut out because the ROI in each image is the same.
However, Kim modified by Oka and Kato fails to teach that the processing circuitry is further configured to calculate a plurality of correlation coefficients with respect to the plurality of mutually-same positions, and generate the moving speed information based on a statistical value of the calculated plurality of correlation coefficients.
In the same field of ultrasound diagnostics, Matsumura teaches calculating a plurality of correlation coefficients with respect to the plurality of mutually-same positions, and generating the moving speed information based on a statistical value of the calculated plurality of correlation coefficients (see, e.g., pg. 7, full para. 3, lines 1-5, “The command analysis unit 321 uses a series of motion frame data, and the movement of the probe 12 in FIGS. 4A and 4B is at least one of a moving state, a stationary state, a non-contact state, and a compressed state. Is to identify. Based on the identification result, a display indicating at least one of the moving state, the stationary state, the non-contact state, and the compressed state of the probe 12 is displayed on the indicator 51 of the image display unit 32”, and pg. 7, full para. 4, lines 1-7, “Here, the vertical and horizontal movements of the probe 12 are identified by a time series in the movement monitoring unit 322 described in the third embodiment shown in FIGS. 6 and 7 described later, instead of the above-described method. The first statistical value (average, standard deviation, variance, etc.) of the degree of coincidence (correlation coefficient) within the first time (for example, the latest one second) based on the correlation coefficient frame data input in May be used. Further, a second statistical value (average, standard deviation, variance, etc.) of the degree of coincidence (correlation coefficient) within the second time (for example, the latest 10 seconds) may be used”). Note that multiple correlation coefficients are calculated with respect to the data collected at different time stamps and the statistical value of the correlation coefficients for that data is taken in the same manner.
It would be obvious to one skilled in the art before the effective filing date to further modify the processing circuitry of Kim modified by Oka and Kato by calculating a plurality of correlation coefficients with respect to the plurality of mutually-same positions, and generating the moving speed information based on a statistical value of the calculated plurality of correlation coefficients, as taught by Matsumura, in order to improve the identification accuracy of the motion detection (see, e.g., pg. 8, lines 8-9). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0171708 A1, previously cited by the Examiner on 06/23/2021, hereinafter Kim) in view of Oka et al. (US 2019/0388063 A1, with effectively filed date 06/20/2018, hereinafter Oka), as applied to Claim 1 above, and further in view of Matsumura (WO 2016/013454 A1, previously cited by the Examiner on 06/23/2021, hereinafter Matsumura). With regards to Matsumura, Examiner is referring to a machine-generated English translation of the publication.

Regarding Claim 10, Kim modified by Oka discloses the ultrasound diagnosis apparatus of Claim 1. Kim modified by Oka fails to teach wherein the processing circuitry is further configured to select the predetermined number of pieces of medical image data used for generating the moving speed information in accordance with a frame rate of the plurality of pieces of medical image data, and generate the moving speed information based on the selected predetermined number of pieces of medical image data.
In the same field of ultrasound diagnostics, Matsumura teaches selecting the predetermined number of pieces of medical image data used for generating the moving speed information in accordance with a frame rate of the plurality of pieces of medical image data, and generating the moving speed information based on the selected predetermined number of pieces of medical image data (see, e.g., pg. 21, full para. 2, lines 1-5 and full para. 3, lines 1-5, “Further, the apparatus control unit (control unit) 34 may execute a frame rate adjustment command (command AB) for increasing the frame rate after the storage of the ultrasonic image 40 is finished. After the ultrasonic image 40 is stored, the command analysis unit 321 of the motion identification unit 32 identifies the motion of the probe 12, and the device control unit 34 executes a command associated with the motion of the probe 12… The apparatus control unit 34 may execute an image acquisition range adjustment command (command AC) for narrowing the acquisition range of the ultrasonic image 40 after the storage of the ultrasonic image 40 is finished. The frame rate can be increased by narrowing the acquisition range of the adjusted ultrasound image 40 by reducing the imaging depth of the ultrasound image 40 or narrowing the aperture of the probe 12 (or both)”).
It would be obvious to one skilled in the art before the effective filing date to further modify the processing circuitry of Kim modified by Oka by selecting the predetermined number of pieces of medical image data used for generating the moving speed information in accordance with a frame rate of the plurality of pieces of medical image data, and generating the moving speed information based on the selected predetermined number of pieces of medical image data, as taught by Matsumura, in order to improve the responsiveness to the movement of the probe (see, e.g., pg. 21, full para. 3, line 5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0171708 A1, previously cited by the Examiner on 06/23/2021, hereinafter Kim) in view of Oka et al. (US 2019/0388063 A1, with effectively filed date 06/20/2018, hereinafter Oka), as applied to Claim 12 above, and further in view of Matsunaga et al. (US 2018/0028156 A1, previously cited by the Examiner on 06/23/2021, hereinafter Matsunaga).

Regarding Claim 13, Kim modified by Oka discloses the ultrasound diagnosis apparatus of Claim 12. Kim modified by Oka fails to teach wherein the moving speed information indicating the relative moving speed comprises a first color for faster speeds and a second color for slower speeds relative to the faster speeds.
However, in the same field of endeavor of an ultrasonic medical image processing apparatus for probe speed generation, Matsunaga discloses (Figs. 1-3B) wherein the moving speed information indicating the relative moving speed comprises a first color for faster speeds and a second color for slower speeds relative to the faster speeds (see, e.g., Para. [0025], “The processing circuitry further generates an indicator indicating speed of the ultrasonic probe and recommended speed range of moving the ultrasonic probe. The speed of the ultrasonic probe is calculated based on the output of the positional sensor. The processing circuitry causes a display to display the image and the indicator”, and Para. [0070], “When a colored frame of each cross-sectional image is generated as the first indicator 71, the indicator generation function 62 changes color of the frame of each cross-sectional image depending on, for example, the speed 72 of the ultrasonic probe 11 within each plane. In this case, the indicator generation function 62 determines color of the frame of each cross-sectional image on the basis of, for example, a color map or a gray-scale map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnosis apparatus of Kim modified by Oka by including wherein the moving speed information indicating the relative moving speed comprises a first color for faster speeds and a second color for slower speeds relative to the faster speeds, as disclosed by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order to desirably display the moving speed information on the display and to provide accurate information on the current speed and recommended speed range for moving the probe, as recognized by Matsunaga (see, e.g., Abstract, Para. [0025], and Para. [0062-0071]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0171708 A1, previously cited by the Examiner on 06/23/2021, hereinafter Kim) in view of Oka et al. (US 2019/0388063 A1, with effectively filed date 06/20/2018, hereinafter Oka), as applied to Claim 12 above, and further in view of Kam et al. (US 2016/0048737 A1, previously cited by the Examiner on 12/23/2021, hereinafter Kam).

Regarding Claim 14, Kim modified by Oka discloses the ultrasound diagnosis apparatus of Claim 12. Kim modified by Oka fails to teach wherein the moving speed information indicating the relative moving speed comprises first text for faster speeds and second text for slower speeds relative to the faster speeds.
However, in the same field of endeavor of medical image analysis technology for probe speed detection, Kam discloses (Figs. 2 and 5 wherein the moving speed information indicating the relative moving speed comprises first text for faster speeds and second text for slower speeds relative to the faster speeds (see, e.g., Para. [0064-0065], “The speed detector 210 measures the movement speed of a probe… the speed detector 220 may measure the movement speed of a probe based on a difference between a sum of image intensities per pixel in a previous image frame and a sum of image intensities per pixel in a current image frame, whereby both frames are obtained by the probe”, and Para. [0073], “the screen display 240 may output information about the image analysis algorithm that has been selected according to information regarding the movement speed of the probe (e.g., whether the probe is moving at high speed (or high-speed mode) or low speed (or low-speed mode)) and/or the movement speed of the probe itself”, and Para. [0083-0085] with Fig. 5, where it is disclosed that the movement speed information 550 is displayed on the screen display 240/screen 500 in the form of text stating speed information, i.e., displaying the text “high speed” as the movement speed information 550 for when the probe is moving at high speed, as shown in Fig. 5, or displaying the text “low speed” as the movement speed information 550 for when the probe is moving at low speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnosis apparatus of Kim modified by Oka by including wherein the moving speed information indicating the relative moving speed comprises first text for faster speeds and second text for slower speeds relative to the faster speeds, as disclosed by Kam. One of ordinary skill in the art would have been motivated to make this modification in order to desirably display the moving speed information on the display and to accurately select an image analysis algorithm based on the speed of the probe, as recognized by Kam (see, e.g., Abstract and Para. [0064-0065], [0073], and [0083-0085]). 

Response to Arguments
Applicant’s arguments, see Pages 6-10 of Remarks, filed 08/29/2022, with respect to Claim 1 (and previous Claim 6) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Currently amended independent Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0171708 A1, previously cited by the Examiner on 06/23/2021, hereinafter Kim) in view of Oka et al. (US 2019/0388063 A1, with effectively filed date 06/20/2018, hereinafter Oka).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793